Title: To Thomas Jefferson from Henry Dearborn, 20 September 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            War Department Septr. 20th, 1802
          
          I have this morning been honoured with your letter of the 17th. on receit of your former letter in which you mentioned the subject of the sailing of the John Adams, I had a conversation with the Secretary of the Navy relative to the propriety of the sailing of any other force to the Mediterranian, the John Adams being then almost ready for Sea, with her crew on board, it was then our mutual opinion that it would be adviseable to send her down to Hampton road, and there to wait until some further information should be received from the Mediterranian, by which the real intentions of the Emperor of Morocco could be with more certainty ascertained, and that her ultimate destination should depend on what by such information should appear to be the real state of things relative to Morocco,—the men having received their two months advance, and nearly the whole of the expence necessary for the equipment of the Ship having been incurred, her going down the river & waiting for further information, which Mr. Smith presumes will undoubtedly be received within a few days, would not materially increase the public expence. Mr. Smith appears to place very little confidence in the pacific disposition of the Emperor, and urges Mr. Simpsons declining to return to Morocco in evidence of his opinion—
          with the most respectfull consideration I am Sir Your Huml Sevt.
          
            H. Dearborn
          
        